DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 21 June 2022. 
Claims 1, 3, 5, 7, and 9-11 are pending. Claims 9-11 are newly added. Claims 1 and 5 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri (US 2005/0131931, published 16 June 2005) and further in view of Kandekar et al. (US 2012/0210203, published 16 August 2012, hereafter Kandekar) and Haigh et al. (US 7295965, patented 13 November 2007, hereafter Haigh) and further in view of Polanyi et al. (US 2002/0194230, published 19 December 2002, hereafter Polanyi).
As per independent claim 1, Kawajiri disclose a document summarization method comprising:
extracting k important sentences from the document based on the first interest keyword (paragraph 0062)
extracting m important sentences from the document based on the second interest keyword (paragraph 0062)
identifying overlapping sentences between the k important sentences, which are extracted based on the first keyword, and the m important sentences, which are extracted based on the second keyword (paragraphs 0062-0063: Here, when the threshold identifies the match to be a complete match, identical sentences are identified)
generating a summary by using the overlapping sentences (Figure 2)
Kawajiri fails to specifically disclose:
selecting a first interest keyword and a second interest keyword based on a profile of a user associated with the summarization request, wherein the first interest keyword is different from the second interest keyword 
Kandekar, which is analogous to the claimed invention because it is directed toward generating a summary, discloses selecting a first interest keyword and a second interest keyword based on a profile of a user associated with the summarization request, wherein the first interest keyword is different from the second interest keyword (paragraph 0035). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kandekar with Kawajiri, with a reasonable expectation of success, as it would have allowed for customization of summaries based upon a user’s profile. This would have enabled the user to receive summaries tailored to his/her preferences in order to provide a more relevant summary.
Additionally, the examiner take official notice that using a first keyword which is different from a second keyword was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Kawajiri, with a reasonable expectation of success, as it would have enabled for creation of a more robust summary having multiple different aspects. This would have provided a user with a better quality summary as each keyword provides a more focused summary of contents.
Additionally, Kawajiri fails to specifically disclose wherein the overlapping sentences are sentences which are included in both of different types of important sentences, the types of important sentences being classified from extract keywords, wherein the extract keywords include the first keyword and the second keyword. However, Haigh, which is analogous to the claimed invention because it is directed toward identifying sentences matching multiple keywords, discloses wherein the overlapping sentences are sentences which are included in both of different types of important sentences, the types of important sentences being classified from extract keywords (Figure 7; column 4, lines 21-34 and column 9, lines 40-66), wherein the extract keywords include the first keyword and the second keyword (Figure 7; column 9, lines 40-66). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Haigh with Kawajiri, with a reasonable expectation of success, as it would have enabled identification of sentences having multiple overlapping keywords. This would have enabled a user more efficiently identify and classify sentences having overlapping contents. This would have provided the user to identify similarity between sentences in order to identify contents.
Finally, Kawajiri fails to specifically disclose generating a summary based on location of the overlapping sentences within the document. However, Polanyi, which is analogous to the claimed invention because it is directed toward generating summaries, discloses generating a summary based on location of the overlapping sentences within the document (Figures 5A-5B; ). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Polanyi with Kawajiri, with a reasonable expectation of success, as it would have created a grammatically consistent summary. This would have provided the user with the advantage of receiving a more informative summary.
As per dependent claim 3, Kawajiri, Kandekar, Haigh, and Polanyi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Kawajiri discloses wherein the extracting the important sentences further comprises:
generating a first summary based on the k important sentences (paragraph 0062-0063)
wherein he extracting the m important sentences comprises generating a second summary based on the m important sentences (paragraphs 0062-0063: Here, when the threshold is set to zero, summaries will be generated with respect to each of the sets of identified sentences)
With respect to claims 5 and 7, the applicant discloses the limitations substantially similar to those in claims 1 and 3, respectively. Claims 5 and 7 are similarly rejected.
As per dependent claim 10, Kawajiri, Kandekar, Haigh, and Polanyi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Kawajiri fails to specifically disclose the document summarization method further comprises excluding the document in the search results based on a determination that the generated summary does not include the search keyword. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that searches, based upon keywords, identify documents including specific keyword/keywords. These documents containing a keyword may then be indexed and presented to a user. Conversely, documents not containing a keyword/keywords would be excluded from the set of indexed documents. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have combined the well-known with Kawajiri, with a reasonable expectation of success, as it would have allowed a user to index only relevant items. This would have provided a user with significant computation savings, as documents not meeting the search criteria would be excluded from additional processing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri, Kandekar, Haigh, and Polanyi and further in view of Gupta et al. (US 2016/0299881, filed 7 April 2015, hereafter Gupta).
As per dependent claim 9, Kawajiri, Kandekar, Haigh, and Polanyi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Kawajiri fails to specifically disclose wherein the extracting the k important sentences comprises:
generating a graph having vertices and edges, wherein each of the vertices corresponds to each of sentences included in the document, and each of the edges is generated based on a similarity between each pair of the sentences
extracting the k important sentences based on importance of each of the vertices calculated by applying a modified PageRank algorithm to the graph
wherein the modified PageRank algorithm calculates the importance of a first vertex of the vertices based on importance of an adjacent vertex of the first vertex, a number of edges of the adjacent vertex, and a weight of the adjacent vertex reflecting relevance between a first sentence corresponding to the adjacent vertex and the first interest keyword
wherein the importance of the first vertex is calculated as a higher value as the importance and the weight of the adjacent vertex increases, and the number of the edges of the adjacent vertex decreases
However, Gupta disclose:
generating a graph having vertices and edges, wherein each of the vertices corresponds to each of sentences included in the document, and each of the edges is generated based on a similarity between each pair of the sentences (paragraphs 0003 and 0066-0067; Tables 1-3)
extracting the k important sentences based on importance of each of the vertices calculated by applying a modified PageRank algorithm to the graph (paragraph 0091)
wherein the modified PageRank algorithm calculates the importance of a first vertex of the vertices based on importance of an adjacent vertex of the first vertex, a number of edges of the adjacent vertex, and a weight of the adjacent vertex reflecting relevance between a first sentence corresponding to the adjacent vertex and the first interest keyword (paragraphs 0072-0074; Table 3)
wherein the importance of the first vertex is calculated as a higher value as the importance and the weight of the adjacent vertex increases, and the number of the edges of the adjacent vertex decreases (paragraphs 0072-0074; Table 3)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gupta with Kawajiri, with a reasonable expectation of success, as it would have enabled a user to determine the relative importance of sentences. This would have provided the advantage of prioritizing the most relevant summaries, and providing these relevant summaries to a user.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri, Kandekar, Haigh, and Polanyi and further in view of Suzuki (US 2008/0243835, published 2 October 2008).
As per dependent claim 11, Kawajiri, Kandekar, Haigh, and Polanyi disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Kawajiri fails to specifically disclose reorganizing the search results by placing the document in front of the another document in the search results based on a determination that the generated summary includes the searched keyword and a summary of the another document does not include the search keyword. However, Suzuki, which is analogous to the claimed invention because it is directed toward searching, discloses reorganizing the search results by placing the document in front of the another document in the search results based on a determination that the generated summary includes the searched keyword and a summary of the another document does not include the search keyword (paragraph 0004). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Suzuki with Kawajiri, with a reasonable expectation of success, as it would have allowed a user to prioritize documents containing the keyword. This would have provided a user with a ranked listing of items most likely to satisfy their query and saved the user time searching through irrelevant sources.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawajiri, Kandekar, Haigh, and Polanyi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144